Citation Nr: 0605114	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  02-02 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a chronic acquired 
right eye disability to include cataracts, glaucoma, and 
ocular hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from December 1951 to October 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which denied 
service connection for a chronic acquired right eye disorder 
to include glaucoma and ocular hypertension.  In February 
2003, the Board determined that additional development of the 
record was necessary.  In September 2003, the Board remanded 
the veteran's claim to the RO for additional action.  

In June 2004, the veteran submitted a Motion to Advance on 
the Docket.  In July 2004, the Board granted the veteran's 
motion.  In August 2004, the Board remanded the veteran's 
claim to the RO for additional action.  

In June 2005, the Board granted service connection for right 
eye corneal scarring and remanded the issue of service 
connection for a chronic acquired right eye disability to 
include a cataract and glaucoma to the RO for additional 
action.  In June 2005, the RO implemented the Board's 
decision; established service connection for right eye 
corneal scarring; and assigned a 10 percent evaluation for 
that disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In reviewing the report of an August 2005 VA examination for 
compensation purposes conducted in accordance with the 
Board's June 2005 Remand instructions, the Board notes that 
the examiner failed to address whether the veteran's 
nonservice-connected chronic acquired right eye and vision 
disabilities had increased in severity beyond their natural 
progression secondary to the veteran's service-connected 
right corneal scarring.  Such findings would be useful in 
resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be asked to 
identify the name and address (and date 
of treatment for non-VA providers) of all 
medical care providers who have treated 
him for right eye disability since 
November 26, 2004.  Copies of records 
should be requested from all providers 
identified.  

In any event, copies of VA treatment 
records should be requested and 
associated with the claims folder.

2.  Schedule the veteran for VA 
examination for compensation purposes in 
order to determine the etiology and 
severity of his chronic acquired right 
eye disabilities.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  If 
possible, the evaluation should be 
conducted by an examiner who has not 
previously examined the veteran.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired right eye and/or vision 
disability had its onset during active 
service; is etiologically related to the 
veteran's inservice right eye trauma; is 
in any other way causally related to 
active service; is etiologically related 
to the veteran's service-connected right 
eye corneal scarring; or has increased in 
severity beyond its natural progression 
secondary to the veteran's 
service-connected right eye disability.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic acquired right eye disability to 
include cataracts, glaucoma, and ocular 
hypertension with express consideration 
of 38 C.F.R. § 3.310(a) and the United 
States Court of Appeals for Veterans 
Claims' (Court) holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the applications, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of prior SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

